Exhibit 10.1

 

EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT

 

This Executive Change in Control Severance Agreement (“Agreement”) is made
effective as of                 , 2016 (“Effective Date”), by and between K12
Inc., a Delaware corporation (the “Company”), and              (“Executive”). 
For purposes of this Agreement (other than Section 1(c) below), the “Company”
shall mean the Company and its subsidiaries.

 

WHEREAS, Executive is a key employee of the Company and the Company and
Executive desire to set forth herein the terms and conditions of Executive’s
compensation in the event of a termination of Executive’s employment under
certain circumstances; and

 

WHEREAS, in the event of a Change in Control (as defined below), Executive may
be vulnerable to dismissal without regard to the quality of Executive’s service,
and the Company believes that it is in the best interest of the Company to enter
into this Agreement in order to ensure fair treatment of Executive and to reduce
the distractions and other adverse effects upon such Executive’s performance
which are inherent in the event of such a Change in Control.

 

The parties agree as follows:

 

1.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the following meanings:

 

(a)                                 “Board” shall mean the Board of Directors of
the Company.

 

(b)                                 “Cause” shall mean any of the following:
(i) Executive’s failure in any material respect to carry out or comply with any
lawful and reasonable directive of the Board or Executive’s direct supervisor;
(ii) Executive’s willful misconduct, gross negligence or breach of fiduciary
duty with respect to the Company or any of its affiliates that, in each case or
in the aggregate, results in material harm to the Company or any of its
affiliates; (iii) Executive’s conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any felony or crime
involving moral turpitude; (iv) Executive’s unlawful use (including being under
the influence) or possession of illegal drugs on the Company’s (or any of its
affiliate’s) premises or while performing Executive’s duties and
responsibilities; or (v) Executive’s commission of an act of fraud, embezzlement
or misappropriation against the Company or any of its affiliates. 
Notwithstanding the foregoing, in the event of any circumstance described in
clause (i) of the foregoing sentence, the Company may not terminate Executive’s
employment for Cause unless, to the extent such failure can be fully cured, the
Company has provided Executive with at least thirty (30) days’ notice of such
failure and Executive has not remedied the failure within the 30-day period.

 

(c)                                  “Change in Control” shall mean and includes
each of the following:

 

(i)                                     A transaction or series of transactions
occurring after the Effective Date whereby any “person” or related “group” of
“persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other than
the Company, any of its subsidiaries, an employee benefit plan maintained by the
Company or any of its subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing more than

 

--------------------------------------------------------------------------------


 

50% of the total combined voting power of the Company’s securities outstanding
immediately after such transaction; or

 

(ii)                                  The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) after the Effective Date of (x) a merger, consolidation,
reorganization, or business combination or (y) a sale or other disposition of
all or substantially all of the Company’s assets in any single transaction or
series of related transactions or (z) the acquisition of assets or stock of
another entity, in each case other than a transaction:

 

(A)       Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the person that, as
a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (such person, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and

 

(B)       After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1(c)(ii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction.

 

Notwithstanding the foregoing, no transaction, event or occurrence shall
constitute a Change in Control for purposes of this Agreement, unless such
transaction, event or occurrence also constitutes a “change in control event” as
defined in Treasury Regulation Section 1.409A-3(i)(5).

 

(d)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended, and the Treasury Regulations and other interpretive
guidance thereunder.

 

(e)                                  “Good Reason” shall mean the occurrence of
any of the following events or conditions without Executive’s written consent:

 

(i)                                     a material diminution in Executive’s
authority, duties or responsibilities; provided, that, it shall not be
considered “Good Reason” if, following a Change in Control, Executive remains in
a position with the Company or its successor (or any other entity that owns
substantially all of the Company’s business after such Change in Control) that
is substantially equivalent in duties, rank, reporting structure and authority
with Executive’s position prior to such Change in Control, solely as such
duties, rank, reporting structure and authority relate to the Company’s business
even though executive may not hold such position in the organization of the
acquirer or any applicable parent entity or with respect to the entire combined
business that may result following such Change in Control;

 

(ii)                                  a material diminution in Executive’s base
salary or target annual bonus level; (for this purpose, a reduction of 5% or
more from the level in effect as of the date of the Change in Control shall be
considered material);

 

(iii)                               a material change in the geographic location
at which Executive must perform his or her duties, which shall not include a
relocation of Executive’s principal place of employment to any location within a
fifty (50) mile radius of the location from which Executive served the Company
immediately prior to the relocation; or

 

2

--------------------------------------------------------------------------------


 

(iv)                              the failure of the Company to obtain an
agreement from any successor to the Company to assume and agree to perform this
Agreement, as contemplated in Section 9(a) of this Agreement.

 

Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions within ninety (90) days of the occurrence of
such event or the date upon which Executive reasonably became aware that such an
event or condition had occurred.  The Company or any successor or affiliate
shall have a period of thirty (30) days to cure such event or condition after
receipt of written notice of such event from Executive.  Any voluntary
termination for “Good Reason” following such thirty (30) day cure period must
occur no later than the date that is six (6) months following the date notice
was provided by Executive.  Executive’s voluntary Separation from Service by
reason of resignation from employment with the Company for Good Reason shall be
treated as involuntary.

 

(f)                                   “Permanent Disability” means at any time
the Company or any of its affiliates sponsors a long-term disability plan for
the Company’s employees, “disability” as defined in such long-term disability
plan for the purpose of determining a participant’s eligibility for benefits,
provided, however, if the long-term disability plan contains multiple
definitions of disability, “Permanent Disability” shall refer to that definition
of disability which, if Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
Executive has a Permanent Disability shall be made by the person or persons
required to make disability determinations under the long-term disability plan.
At any time the Company does not sponsor a long-term disability plan for its
employees, Permanent Disability shall mean Executive’s inability to perform,
with or without reasonable accommodation, the essential functions of his
position hereunder for a total of three months during any six-month period as a
result of incapacity due to mental or physical illness as determined by a
physician selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative, with such agreement as to acceptability not to
be unreasonably withheld or delayed.

 

(g)                                  “Qualifying Termination” means (i) a
termination by Executive of Executive’s employment with the Company for Good
Reason or (ii) a termination by the Company of Executive’s employment with the
Company without Cause.  Neither a termination of Executive’s employment due to
Permanent Disability nor a termination of Executive’s employment due to death
shall constitute a Qualifying Termination.

 

(h)                                 “Standard Severance” means the applicable
severance amount that would apply for the Executive as set forth on Exhibit A
attached hereto, as such Exhibit may be updated by the Company from time to time
to reflect the Company’s then-prevailing severance practices, provided that
Exhibit A may not be modified in a manner adverse to the Executive during the 90
day period preceding or at any time after the occurrence of a Change in Control.

 

2.                                      Term.  The initial term of this
Agreement (the “Initial Term”) shall be for a period beginning on the Effective
Date and ending on the three-year anniversary of the Effective Date.  On the
three-year anniversary of the Effective Date and each successive anniversary of
the Effective Date, the term of this Agreement shall automatically be extended
for an additional one-year period (“Extension Terms” and, collectively with the
Initial Term, the “Term”) unless the Company gives Executive a written notice of
non-extension no later than ninety (90) days prior to the then-applicable
anniversary of the Effective Date.  Upon the occurrence of a Change in Control
during the Term, the Term shall automatically be extended until the two-year
anniversary of the date on which the Change in Control occurs, provided that if
Executive incurs a Qualifying Termination during the Term of this Agreement, the
Term shall be further automatically extended for such additional period as
necessary to provide that each party’s rights and obligations are fully
satisfied hereunder.

 

3

--------------------------------------------------------------------------------


 

3.                                      Severance.

 

(a)                                 Severance Upon Qualifying Termination
Occurring Within Two Years Following a Change in Control.  If Executive has a
Qualifying Termination that occurs within two years following a Change in
Control, then subject to the requirements of this Section 3, the Executive’s
continued compliance with Section 4 and the terms of Section 5, Executive shall
be entitled to receive, in lieu of any severance payments or other severance
benefits to which Executive may otherwise be entitled under any other agreement
with or plan, policy or arrangement of the Company, the following payments and
benefits:

 

(i)                                     The Company shall pay to Executive his
or her fully earned but unpaid base salary, when due, through the date of
Executive’s Qualifying Termination at the rate then in effect, plus all other
benefits, if any, under any Company group retirement plan, nonqualified deferred
compensation plan, equity award plan or agreement, health benefits plan or other
Company group benefit plan to which Executive may be entitled pursuant to the
terms of such plans or agreements;

 

(ii)                                  Subject to Section 3(c) and Section 5,
Executive shall be entitled to receive severance pay in an amount equal to one
and one half times (1.5x) the Standard Severance, payable in a single lump sum
as soon as practicable after the date of Executive’s Qualifying Termination;

 

(iii)                               Subject to Section 3(c) and Section 5, if
Executive elects to receive continued medical, dental or vision coverage under
one or more of the Company’s group medical, dental or vision plans pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), reimbursement (or direct payment to the carrier) for the Company-paid
portion of the applicable COBRA premiums for Executive and Executive’s covered
dependents under such plans (at the same cost sharing levels as in effect for
similarly-situated active employees) during a period commencing immediately upon
the Termination Date and ending on the earliest of (x) the end of the Standard
Severance period, (y) the date that Executive and/or Executive’s covered
dependents become no longer eligible for COBRA and (z) the date Executive
becomes eligible to receive healthcare coverage from a subsequent employer (and
Executive agrees to promptly notify the Company of such eligibility); and

 

(iv)                              Subject to Section 3(c) and Section 5, all
unvested equity or equity-based awards granted under any equity compensation
plans of the Company shall immediately become 100% vested, provided that, unless
a provision more favorable to Executive is included in an applicable award
agreement, any such awards that are subject to performance-based vesting
conditions shall only be payable subject to the attainment of the performance
measures for the applicable performance period as provided under the terms of
the applicable award agreement.

 

(b)                                 Other Terminations.  Upon Executive’s
termination of employment for any reason other than as set forth in
Section 3(a), the Company shall not have any other or further obligations to
Executive under this Agreement (including any financial obligations) except that
Executive shall be entitled to receive (i) Executive’s fully earned but unpaid
base salary, through the date of termination at the rate then in effect and
(ii) all other amounts or benefits to which Executive is entitled under any
compensation, retirement or benefit plan or practice of the Company at the time
of termination in accordance with the terms of such plans or practices,
including, without limitation, any continuation of benefits required by COBRA or
applicable law.  The foregoing shall be in addition to, and not in lieu of, any
and all other rights and remedies which may be available to the Company under
the circumstances, whether at law or in equity.

 

4

--------------------------------------------------------------------------------


 

(c)                               Release.  As a condition to Executive’s
receipt of any amounts set forth in Section 3(a) above, Executive shall execute
and not revoke a general release of all claims in favor of the Company (the
“Release”) in the form substantially similar to the form attached hereto as
Exhibit B (and any statutorily prescribed revocation period applicable to such
Release shall have expired) within the sixty (60) day period following the date
of Executive’s Qualifying Termination.

 

(d)                                 Exclusive Remedy; Other Arrangements. 
Except as otherwise expressly required by law (e.g., COBRA) or as specifically
provided herein, all of Executive’s rights to salary, severance, benefits,
bonuses and other amounts (if any) accruing after the termination of Executive’s
employment shall cease upon such termination.  In addition, the severance
payments provided for in Section 3(a) above are intended to be paid in lieu of
any severance payments Executive may otherwise be entitled to receive under any
other plan, program, policy or agreement with the Company or any of its
affiliates (collectively, “Other Arrangements”).  Therefore, in the event
Executive becomes entitled to receive the severance payments and benefits
provided under Section 3(a) of this Agreement, he or she shall receive the
amounts provided under that section of this Agreement and shall not be entitled
to receive any severance payments or severance benefits pursuant to any Other
Arrangements.  In addition, to the extent the Executive is a party to any
employment agreement, offer letter or other agreement or arrangement with the
Company or any of its affiliates, in each case that was entered into prior to
the date of this Agreement, and that provides for the payment or provision of
severance pay or severance benefits upon an involuntary termination or a
resignation of employment for good reason (or term of similar meaning) in
connection with a change in control (or term of similar meaning) (such agreement
a “Prior Agreement”), the Executive hereby agrees that the severance pay and
severance benefit provisions of such Prior Agreement shall be and hereby are
superseded by this Agreement and from and after the date of this Agreement, such
severance pay and severance benefit provisions of the Prior Agreement shall be
and are null and void and of no further force or effect, in each case, only to
the extent such severance pay and severance benefit provisions are applicable to
a termination occurring in connection with a change in control.  For the
avoidance of doubt, except as may otherwise be agreed in writing between the
Executive and the Company or one of its affiliates after the date of this
Agreement, it is intended that the other terms and conditions of any Prior
Agreement that do not provide for severance pay or severance benefits, including
any non-competition, non-solicitation, non-disparagement, confidentiality,
assignment of inventions covenants and other similar covenants contained
therein, shall remain in effect in accordance with their terms (and shall not be
limited by the provisions of any similar covenants set forth herein) for the
periods set forth in the Prior Agreement.

 

(e)                                  No Mitigation.  Executive shall not be
required to mitigate the amount of any payment provided for in this Section 3 by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 3 be reduced by any compensation earned by
Executive as the result of employment by another employer or self-employment or
by retirement benefits; provided, however, that loans, advances or other amounts
owed by Executive to the Company may be offset by the Company against amounts
payable to Executive under this Section 3.

 

(f)                                   Return of the Company’s Property.  If
Executive’s employment is terminated for any reason, the Company shall have the
right, at its option, to require Executive to vacate his or her offices prior to
or on the effective date of termination and to cease all activities on the
Company’s behalf.  Upon the termination of his or her employment in any manner,
as a condition to Executive’s receipt of any post-termination benefits described
in this Agreement, Executive shall immediately surrender to the Company all
lists, books and records of, or in connection with, the Company’s business, and
all other property belonging to the Company, it being distinctly understood that
all such lists, books and records, and other documents, are the property of the
Company.  Executive shall deliver to the Company a signed statement certifying
compliance with this Section 3(f) prior to the receipt of any post-termination
benefits described in this Agreement.

 

5

--------------------------------------------------------------------------------


 

(g)                                  Parachute Payments.

 

(i)     It is the objective of this Agreement to maximize Executive’s Net
After-Tax Benefit (as defined herein) if payments or benefits provided under
this Agreement are subject to excise tax under Section 4999 of the Code. 
Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit by the Company or otherwise to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (all such payments and benefits,
including the payments and benefits under Section 3(a) hereof, being hereinafter
referred to as the “Total Payments”), would be subject (in whole or in part) to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
cash severance payments shall first be reduced, and the non-cash severance
payments shall thereafter be reduced, to the extent necessary so that no portion
of the Total Payments shall be subject to the Excise Tax, but only if the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments), is greater than or
equal to the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which Executive would be subject
in respect of such unreduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
unreduced Total Payments).

 

(ii)     The Total Payments shall be reduced by the Company in the following
order: (w) reduction of any cash severance payments otherwise payable to
Executive that are exempt from Section 409A of the Code, (x) reduction of any
other cash payments or benefits otherwise payable to Executive that are exempt
from Section 409A of the Code, but excluding any payments attributable to the
acceleration of vesting or payments with respect to any equity award with
respect to the Company’s common stock that is exempt from Section 409A of the
Code, (y) reduction of any other payments or benefits otherwise payable to
Executive on a pro-rata basis or such other manner that complies with
Section 409A of the Code, but excluding any payments attributable to the
acceleration of vesting and payments with respect to any equity award with
respect to the Company’s common stock that are exempt from Section 409A of the
Code, and (z) reduction of any payments attributable to the acceleration of
vesting or payments with respect to any other equity award with respect to the
Company’s common stock that are exempt from Section 409A of the Code.

 

(iii)                               All determinations regarding the application
of this Section 3(g) shall be made by an accounting firm with experience in
performing calculations regarding the applicability of Section 280G of the Code
and the Excise Tax selected by the Company (“Independent Advisors”).  For
purposes of determining whether and the extent to which the Total Payments will
be subject to the Excise Tax, (x) no portion of the Total Payments the receipt
or enjoyment of which Executive shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of
the Code shall be taken into account, (y) no portion of the Total Payments shall
be taken into account which, in the opinion of the Independent Advisors, does
not constitute a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code (including by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Total Payments shall be taken
into account which, in the opinion of Independent Advisors, constitutes
reasonable compensation for services actually rendered, within the meaning of
Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as defined in
Section 280G(b)(3) of the Code) allocable to such reasonable compensation and
(z) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Independent Advisors
in accordance with the principles of Sections 280G(d)(3) and (4) of the Code. 
The costs of obtaining such determination and all related fees and expenses
(including related fees and expenses incurred in any later audit) shall be borne
by the Company.

 

6

--------------------------------------------------------------------------------


 

(iv)                              In the event it is later determined that a
greater reduction in the Total Payments should have been made to implement the
objective and intent of this Section 3(g), the excess amount shall be returned
immediately by Executive to the Company, plus interest at a rate equal to 120%
of the semi-annual applicable federal rate as in effect at the time of the
Change in Control.

 

(h)                                 Withholding.  All compensation and benefits
to Executive hereunder shall be reduced by all federal, state, local and other
withholdings and similar taxes and payments required by applicable law.

 

4.                                      Non-Disparagement.  Each party to this
Agreement (which, in the case of the Company, shall mean its officers and the
members of the Board) agrees, during the period of Executive’s service with the
Company and thereafter, to refrain from Disparaging (as defined below) the other
party and its affiliates, including, in the case of the Company, any of its
services, technologies or practices, or any of its directors, officers, agents,
representatives or stockholders, either orally or in writing.  Nothing in this
paragraph shall preclude any party from making truthful statements that are
reasonably necessary to comply with applicable law, regulation or legal process,
or to defend or enforce a party’s rights under this Agreement.  For purposes of
this Agreement, “Disparaging” means making remarks, comments or statements,
whether written or oral, that impugn the character, integrity, reputation or
abilities of the person being disparaged.

 

5.                                      Condition to Severance Obligations.  The
Company shall be entitled to cease all severance payments and benefits to
Executive in the event of Executive’s breach of Section 4 or of any of the
provisions of any non-competition, non-solicitation, non-disparagement,
confidentiality, or assignment of inventions covenants contained in any other
agreement between Executive and the Company, which other covenants are hereby
incorporated by reference into this Agreement.

 

6.                                      Injunctive Relief.  It is recognized and
acknowledged by Executive that a breach of the covenant contained in Section 4
will cause irreparable damage to the Company and its goodwill, the exact amount
of which will be difficult or impossible to ascertain, and that the remedies at
law for any such breach will be inadequate.  Accordingly, Executive agrees that
in the event of a breach of the covenant contained in Section 4, in addition to
any other remedy which may be available at law or in equity, the Company will be
entitled to specific performance and injunctive relief without the requirement
to post bond.

 

7.                                      Agreement to Arbitrate.  Any
controversy, claim or dispute arising out of or relating to this Agreement,
shall be settled solely and exclusively by binding arbitration in accordance
with the arbitration provisions contained in the Agreement to Arbitrate (the
“Arbitration Agreement”) between Executive and the Company, which provisions are
hereby incorporated by reference into this Agreement. In the event there is no
Arbitration Agreement between Executive and the Company, any controversy, claim
or dispute arising out of or relating to this Agreement, shall be settled solely
and exclusively by binding arbitration in the Commonwealth of Virginia. Such
arbitration shall be conducted in accordance with the then prevailing rules and
procedures established by the American Arbitration Association (“AAA”), with the
following exceptions if in conflict: (a) one arbitrator shall be chosen by the
AAA; (b) each party to the arbitration will pay its pro rata share of the
expenses and fees of the arbitrator, together with other expenses of the
arbitration incurred or approved by the arbitrator; and (c) arbitration may
proceed in the absence of any party if written notice (pursuant to the AAA’s
rules and regulations) of the proceedings has been given to such party.  Each
party shall bear its own attorneys’ fees and expenses. The parties agree to
abide by all decisions and awards rendered in such proceedings. Such decisions
and awards rendered by the arbitrator shall be final and conclusive. All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in

 

7

--------------------------------------------------------------------------------


 

this subsection shall be construed as precluding the bringing an action for
injunctive relief pursuant to any applicable Other Arrangement.

 

8.                                      At-Will Employment Relationship.  Except
as may be expressly provided in an applicable Other Arrangement, Executive’s
employment with the Company is at-will and not for any specified period and may
be terminated at any time, with or without Cause or advance notice, by either
Executive or the Company.  Any change to the at-will employment relationship
must be by specific, written agreement signed by Executive and an authorized
representative of the Company.  Nothing in this Agreement is intended to or
should be construed to contradict, modify or alter this at-will relationship.

 

9.                                      General Provisions.

 

(a)                                 Successors and Assigns.  The rights of the
Company under this Agreement may, without the consent of Executive, be assigned
by the Company, in its sole and unfettered discretion, to any person, firm,
corporation or other business entity which at any time, whether by purchase,
merger or otherwise, directly or indirectly, acquires all or substantially all
of the assets or business of the Company.  The Company will require any
successor (whether direct or indirect, by purchase, merger or otherwise) to all
or substantially all of the business or assets of the Company expressly to
assume and to agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  The failure of any such successor to so assume this Agreement
shall constitute a material breach of this Agreement by the Company, it being
understood that the Executive’s exclusive remedy for such material breach is to
treat such failure to assume this Agreement as a “Good Reason” event as
contemplated by Section 1(e)(iv) of this Agreement.  As used in this Agreement,
the “Company” shall mean the Company as hereinbefore defined and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement by operation of law or otherwise. Executive shall not be entitled
to assign any of Executive’s rights or obligations under this Agreement.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.

 

(b)                                 Severability.  In the event any provision of
this Agreement is found to be unenforceable by an arbitrator or court of
competent jurisdiction, such provision shall be deemed modified to the extent
necessary to allow enforceability of the provision as so limited, it being
intended that the parties shall receive the benefit contemplated herein to the
fullest extent permitted by law.  If a deemed modification is not satisfactory
in the judgment of such arbitrator or court, the unenforceable provision shall
be deemed deleted, and the validity and enforceability of the remaining
provisions shall not be affected thereby.

 

(c)                                  Interpretation; Construction.  The headings
set forth in this Agreement are for convenience only and shall not be used in
interpreting this Agreement.  Either party’s failure to enforce any provision of
this Agreement shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Agreement.

 

(d)                                 Governing Law and Venue.  This Agreement
will be governed by and construed in accordance with the laws of the United
States and the Commonwealth of Virginia applicable to contracts made and to be
performed wholly within such state, and without regard to the conflicts of laws
principles thereof.  Any suit brought hereon shall be brought in the state or
federal courts sitting in the Commonwealth of Virginia, the parties hereby
waiving any claim or defense that such forum is not convenient or proper.  Each
party hereby agrees that any such court shall have in personam jurisdiction over
it and consents to service of process in any manner authorized by Virginia law.

 

8

--------------------------------------------------------------------------------


 

(e)                                  Notices.  Any notice required or permitted
by this Agreement shall be in writing and shall be delivered as follows with
notice deemed given as indicated:  (i) by personal delivery when delivered
personally; (ii) by overnight courier upon written verification of receipt;
(iii) by telecopy or facsimile transmission upon acknowledgment of receipt of
electronic transmission; or (iv) by certified or registered mail, return receipt
requested, upon verification of receipt.  Notice shall be sent to Executive at
the address set forth below and to the Company at its principal place of
business, or such other address as either party may specify in writing.

 

(f)                                   Survival.  Sections 1 (“Definitions”), 3
(“Severance”), 4 (“Non-Disparagement”), 5 (“Condition to Severance
Obligations”), 6 (“Injunctive Relief”), 7 (“Agreement to Arbitrate”) and 9
(“General Provisions”) of this Agreement shall survive termination of
Executive’s employment with the Company.

 

(g)                                  Entire Agreement.  This Agreement and any
covenants and agreements incorporated herein by reference as set forth in
Section 5 and Section 7 together constitute the entire agreement between the
parties in respect of the subject matter contained herein and therein and
supersede all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral, provided, however, that for the
avoidance of doubt, all Other Arrangements (as such Other Arrangements may be
amended, modified or terminated from time to time) shall remain in effect in
accordance with their terms, subject to Section 3(d) hereof.  This Agreement may
be amended or modified only with the written consent of Executive and an
authorized representative of the Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

(h)                                 Code Section 409A.

 

(i)                                     The intent of the Parties is that the
payments and benefits under this Agreement comply with or be exempt from
Section 409A of the Code and the regulations and guidance promulgated thereunder
(collectively, “Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.

 

(ii)                                  Notwithstanding anything in this Agreement
to the contrary, any compensation or benefits payable under this Agreement that
is considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation from Service”)
and, except as provided below, any such compensation or benefits shall not be
paid, or, in the case of installments, shall not commence payment, until the
sixtieth (60th) day following Executive’s Separation from Service (the “First
Payment Date”).  Any installment payments that would have been made to Executive
during the sixty (60) day period immediately following Executive’s Separation
from Service but for the preceding sentence shall be paid to Executive on the
First Payment Date and the remaining payments shall be made as provided in this
Agreement.

 

(iii)                               Notwithstanding anything in this Agreement
to the contrary, if Executive is deemed by the Company at the time of
Executive’s Separation from Service to be a “specified employee” for purposes of
Section 409A, to the extent delayed commencement of any portion of the benefits
to which Executive is entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A, such portion of Executive’s
benefits shall not be provided to Executive prior to the earlier of (x) the
expiration of the six-month period measured from the date of Executive’s
Separation from Service with the Company or (y) the date of Executive’s death. 
Upon the first business day following the expiration of the applicable
Section 409A period, all payments deferred pursuant to the preceding sentence
shall be paid in a lump sum to Executive (or Executive’s estate or
beneficiaries), and

 

9

--------------------------------------------------------------------------------


 

any remaining payments due to Executive under this Agreement shall be paid as
otherwise provided herein.

 

(iv)                              Executive’s right to receive any installment
payments under this Agreement shall be treated as a right to receive a series of
separate payments and, accordingly, each such installment payment shall at all
times be considered a separate and distinct payment as permitted under
Section 409A.  Except as otherwise permitted under Section 409A, no payment
hereunder shall be accelerated or deferred unless such acceleration or deferral
would not result in additional tax or interest pursuant to Section 409A.

 

(v)                                 To the extent that any reimbursements under
this Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred; provided, that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, the amount of expenses reimbursed in one year and the
amount of in-kind benefits provided in one year shall not affect the amount
eligible for reimbursement or in-kind benefits to be provided in any subsequent
year, other than medical expenses referred to in Section 105(b) of the Code, and
Executive’s right to reimbursement or in-kind benefits under this Agreement will
not be subject to liquidation or exchange for another benefit.

 

(i)                                     Administration.  This Agreement shall be
interpreted and administered by the Board or a committee thereof to which the
Board may delegate such function (the “Committee”).  The Board or the Committee
shall have the exclusive power, subject to and within the limitations of the
express provisions of this Agreement, to interpret this Agreement and to make
factual findings and determinations and take such action in connection with the
Agreement as it, in its sole discretion, deems appropriate. The Board’s or the
Committee’s determination shall be binding and conclusive on all parties, and
the Board or the Committee shall not be liable for any action or determination
made in good faith with respect to this Agreement.

 

(j)                                    Source of Funds.  Amounts payable to
Executive under this Agreement shall be from the general funds of the Company.
Executive’s rights to unpaid amounts under this Agreement shall be solely those
of an unsecured creditor of the Company.

 

(k)                                 Consultation with Legal and Financial
Advisors.  By executing this Agreement, Executive acknowledges that this
Agreement confers significant legal rights, and may also involve the waiver of
rights under other agreements; that the Company has encouraged Executive to
consult with Executive’s personal legal and financial advisors; and that
Executive has had adequate time to consult with Executive’s advisors before
executing this Agreement.

 

(l)                                     Counterparts.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

(Signature Page Follows)

 

10

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

 

 

K12 INC.

 

 

 

 

Dated:

 

 

By:

 

 

 

 

Name:

Stuart J. Udell

 

 

 

Title:

CEO

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STANDARD SEVERANCE

 

 

 

SEVERANCE PAY (MONTHS OF BASE SALARY)

POSITION

 

K12 TENURE OF 0
TO 5 YEARS

 

K12 TENURE OF > 5
YEARS

 

K12 TENURE OF > 10
YEARS

CFO

 

12 MONTHS

 

12 MONTHS

 

12 MONTHS

EXECUTIVE VICE PRESIDENTS

 

6 MONTHS

 

9 MONTHS

 

12 MONTHS

SENIOR VICE PRESIDENTS

 

4 MONTHS

 

6 MONTHS

 

9 MONTHS

VICE PRESIDENTS

 

2 MONTHS

 

4 MONTHS

 

6 MONTHS

 

12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GENERAL RELEASE OF CLAIMS

 

[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]

 

This General Release of Claims (“Release”) is entered into as of this        
day of            ,       , between          (“Executive”), and K12 Inc., a
Delaware corporation (the “Company”) (collectively referred to herein as the
“Parties”).

 

WHEREAS, Executive and the Company are parties to that certain Executive Change
in Control Severance Agreement dated as of           ,      (the “Agreement”);

 

WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and

 

WHEREAS, the Company and Executive now wish to fully and finally resolve all
matters between them.

 

NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he or she would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:

 

1.             General Release of Claims by Executive.

 

(a)           Executive, on behalf of himself or herself and his or her
executors, heirs, administrators, representatives and assigns, hereby agrees to
release and forever discharge the Company and all predecessors, successors and
their respective parent corporations, affiliates, related, and/or subsidiary
entities, and all of their past and present investors, directors, shareholders,
officers, general or limited partners, employees, attorneys, creditors, agents
and representatives, and the employee benefit plans in which Executive is or has
been a participant by virtue of his or her employment with or service to the
Company (collectively, the “Company Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof, arising directly or indirectly out of, relating
to, or in any other way involving in any manner whatsoever Executive’s
employment by or service to the Company or the termination thereof, including
any and all claims arising under federal, state, or local laws relating to
employment, including without limitation claims of wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, or liability
in tort, and claims of any kind that may be brought in any court or
administrative agency including, without limitation, claims under Title VII of
the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000, et seq.; the
Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the Civil
Rights Act of 1866, and the Civil Rights Act of 1991; 42 U.S.C. Section 1981, et
seq.; the Age Discrimination in Employment Act, as amended, 29 U.S.C.
Section 621, et seq. (the “ADEA”); the Equal Pay Act, as amended, 29 U.S.C.
Section 206(d); regulations of the Office of Federal Contract

 

13

--------------------------------------------------------------------------------


 

Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as
amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act,
as amended, 29 U.S.C. § 1001 et seq.; and any similar state or local law.

 

Notwithstanding the generality of the foregoing, Executive does not release the
following:

 

(i)            Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

 

(ii)           Claims for workers’ compensation insurance benefits under the
terms of any worker’s compensation insurance policy or fund of the Company;

 

(iii)          Claims pursuant to the terms and conditions of the federal law
known as COBRA;

 

(iv)          Claims for indemnity under the bylaws of the Company or its
affiliates, as provided for by law or under any applicable insurance policy with
respect to Executive’s liability as an employee, director or officer of the
Company pursuant to which Executive is covered as of the effective date of
Executive’s termination of employment with the Company and its subsidiaries;

 

(v)           Claims based on any right Executive may have to enforce the
Company’s executory obligations under the Agreement;

 

(vi)          Claims Executive may have to vested or earned compensation and
benefits; and

 

(vii)         Any rights that cannot be released as a matter of applicable law,
but only to the extent such rights may not be released under such applicable
law.

 

(b)           Executive acknowledges that this Release was presented to him or
her on the date indicated above and that Executive is entitled to have
[twenty-one (21)/forty-five (45)] days’ time in which to consider it.  Executive
further acknowledges that the Company has advised him or her that he or she is
waiving his or her rights under the ADEA, and that Executive should consult with
an attorney of his or her choice before signing this Release, and Executive has
had sufficient time to consider the terms of this Release.  Executive represents
and acknowledges that if Executive executes this Release before [twenty-one
(21)/forty-five (45)] days have elapsed, Executive does so knowingly,
voluntarily, and upon the advice and with the approval of Executive’s legal
counsel (if any), and that Executive voluntarily waives any remaining
consideration period.

 

(c)           Executive understands that after executing this Release, Executive
has the right to revoke it within seven (7) days after his or her execution of
it.  Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and Executive does
not revoke the Release in writing.  Executive understands that this Release may
not be revoked after the seven (7) day revocation period has passed.  Executive
also understands that any revocation of this Release must be made in writing and
delivered to the Company at its principal place of business within the seven
(7) day period.

 

(d)           Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth (8th) day after his or her
execution of it, so long as Executive has not revoked it within the time period
and in the manner specified in clause (c) above.  Executive further

 

14

--------------------------------------------------------------------------------


 

understands that Executive will not be given any severance benefits under the
Agreement unless this Release is effective on or before the date that is sixty
(60) days following the date of Executive’s termination of employment.

 

2.             No Assignment.  Executive represents and warrants to the Company
Releasees that there has been no assignment or other transfer of any interest in
any Claim that Executive may have against the Company Releasees.  Executive
agrees to indemnify and hold harmless the Company Releasees from any liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred as a
result of any such assignment or transfer from Executive.

 

3.             Severability.  In the event any provision of this Release is
found to be unenforceable by an arbitrator or court of competent jurisdiction,
such provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law.  If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

 

4.             Interpretation; Construction.  The headings set forth in this
Release are for convenience only and shall not be used in interpreting this
agreement.  Either party’s failure to enforce any provision of this Release
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Release.

 

5.             Governing Law and Venue.  This Release will be governed by and
construed in accordance with the laws of the United States of America and the
Commonwealth of Virginia applicable to contracts made and to be performed wholly
within such state, and without regard to the conflicts of laws principles
thereof.  Any suit brought hereon shall be brought in the state or federal
courts sitting in the Commonwealth of Virginia, the Parties hereby waiving any
claim or defense that such forum is not convenient or proper.  Each party hereby
agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by Virginia law.

 

6.             Entire Agreement.  This Release and the Agreement constitute the
entire agreement of the Parties in respect of the subject matter contained
herein and therein and supersede all prior or simultaneous representations,
discussions, negotiations and agreements, whether written or oral.  This Release
may be amended or modified only with the written consent of Executive and an
authorized representative of the Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 

7.             Counterparts.  This Release may be executed in multiple
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

(Signature Page Follows)

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.

 

EXECUTIVE

 

K12 INC.

 

 

 

 

 

 

By:

 

 

 

 

 

 

Print Name:

 

 

Print Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

16

--------------------------------------------------------------------------------